Title: To James Madison from Wilson Cary Nicholas, 23 November 1816
From: Nicholas, Wilson Cary
To: Madison, James



Dear Sir
Richmond Novr. 23. 1816

I feel the utmost reluctance to address you upon a subject of a personal nature or about one with whom I am nearly connected.  My feelings & distress are such, that I cannot forbear to do it, and I trust to your goodness to pardon the liberty I am about to take.  The eldest son of my brother George, who has serv’d in the Army eight years & risen to the command of a Regt. has been involved in personal difficulties with Genl. Bissel, from circumstances of a personal nature unconnected with the service.  My information is, that an engagement was formed between a daughter of Bissel, & Col. Nicholas, that, in answer to an application to be permitted to marry the young lady, a brutal & offensive rejection was received such as wou’d have called for & justified the most exemplary chastisment, if it cou’d have been inflicted without a violation of the rules of the army.  This I have no doubt lead to all the consequences that have resulted.  What they have been I am not fully informed.  Col. Nicholas I know to be an open hearted frank & generous fellow, that must contend upon very unequal terms, with a malignant, cautious & cunning man.  I believe him to be incapable of an unworthy or dishonorable act.  That he may have been indiscreet is possible; his worth long service & what is due to the memory of his father, will I trust, induce you to consider with some degree of indulgence mere indiscretions.  As to any thing he may have done in relation to Genl. Bissell, I am sure the provocation received, will extenuate if not justify it.  From the nature of the case & the sentence of the court martial Genl. Bissel must have been the aggressor.  A man asking of another his daughter, wou’d never accompany the request with an insult.  My brother after devoting the greater part of his life to a zealous & disinterested service of his country, left no other inheritance to a numerous family, but his fame.  To his family and friends it will be most afflicting, that it shou’d be sullied by the disgrace of his Eldest son.  If this can be prevented by you without a sacrifice of the public good, I presume to hope it will be done.  I am sure you will do me the justice to believe, that I wou’d not bring disgrace upon my country to save any individual from it.  I am with great Respect Dr. Sir your hum. Serv.

W. C. Nicholas

